Exhibit 10.1

AGREEMENT

This Agreement, dated as of June 4, 2007 (“Agreement”), is by and among
CRYO-CELL International, Inc., a Delaware corporation (the “Company”), and the
other persons and entities that are signatories hereto (collectively, the
“Holders,” and each, individually, a “Holder”), each of whom is a holder of
common shares, par value $.01, of the Company (the “Shares”).

WHEREAS, the Board of Directors of the Company (the “Board”), upon
recommendation of the Governance Committee of the Board, has determined that it
is in the best interests of the Company and its shareholders to nominate Andrew
J. Filipowski for election as a director at the Company’s 2007 annual meeting of
shareholders, provided that the Holders agree to certain limitations on their
activities as described herein, and the Holders are willing to agree to such
limitations.

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto, intending to be legally bound hereby, agree as follows:

1. Representations and Warranties of the Company. The Company hereby represents
and warrants to the Holders that (i) this Agreement has been duly authorized,
executed and delivered by the Company, and is a valid and binding obligation of
the Company, enforceable against the Company in accordance with its terms,
except as enforcement thereof may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance or similar laws
generally affecting the rights of creditors and subject to general equity
principles; and (ii) neither the execution of this Agreement nor the
consummation of any of the transactions contemplated hereby nor the fulfillment
of the terms hereof, in each case in accordance with the terms hereof, will
conflict with, result in a breach or violation or imposition of any lien, charge
or encumbrance upon any property or assets of the Company or any of its
subsidiaries pursuant to the terms of any indenture, contract, lease, mortgage,
deed of trust, note agreement, loan agreement or other agreement, obligation,
condition, covenant or instrument to which the Company or any of its
subsidiaries is a party or bound or to which its or their property is subject.

2. Representations and Warranties of the Holders. Each of the Holders represents
and warrants to the Company that this Agreement has been duly authorized,
executed and delivered by such member, and is a valid and binding obligation of
such member, enforceable against such member in accordance with its terms,
except as enforcement thereof may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance or similar laws
generally affecting the rights of creditors and subject to general equity
principles.

3. Board of Directors Matters.

(a) The Board will cause the size of the Board to be increased, effective as of
the date of the 2007 annual meeting, so that it is comprised of six
(6) directors. The Board, upon recommendation of the Governance Committee,
agrees to nominate Andrew J. Filipowski as part of management’s slate of
nominees for election to the Board at the 2007 annual meeting.



--------------------------------------------------------------------------------

(b) Each of the Holders agrees to vote all of the Shares for which he or it has
voting power, in favor of each member of management’s slate of nominees for
election to the Board at the 2007 annual meeting, and not to subsequently change
or revoke such vote or vote for any other nominees besides management’s slate at
the 2007 annual meeting.

4. Standstill.

(a) Each of the Holders agrees that, from the date of this Agreement until the
earlier of (i) the Company’s 2008 annual meeting of shareholders or (ii) such
earlier time as Andrew J. Filipowski is no longer a director of the Company for
a reason other than his voluntary resignation from the Board, without the prior
written consent of the Board specifically expressed in a written resolution
adopted by a majority vote of the entire Board, neither such Holder nor any of
its Affiliates or Associates under its control or direction will, and it will
cause each of its Affiliates and Associates under its control not to, directly
or indirectly, in any manner: (A) engage in any solicitation of proxies or
consents to vote any voting securities of the Company in opposition to the
recommendations of the Board or become a participant in any election contest
with respect to the Company; (B) otherwise take any action to obtain
representation on the Board, except for actions permitted expressly by this
Agreement; (C) take any action that is designed to require the Company to make a
public announcement regarding its strategic alternatives; (D) enter into any
agreements with any third party with respect to any of the foregoing; or
(E) make any public announcement with respect to any of the foregoing, except as
advised by counsel to comply with applicable law and regulations.

(b) As used in this Agreement, the terms “Affiliate” and “Associate” shall have
the respective meanings set forth in Rule 12b-2 promulgated by the Securities
and Exchange Commission (the “SEC”) under the Securities Exchange Act of 1934,
as amended (the “Exchange Act”); the terms “beneficial owner” and “beneficial
ownership” shall have the same meanings as set forth in Rule 13d-3 promulgated
by the SEC under the Exchange Act; and the terms “person” or “persons” shall
mean any individual, corporation (including not-for-profit), general or limited
partnership, limited liability company, joint venture, estate, trust,
association, organization or other entity of any kind or nature; and “group”
shall have the meaning as set forth in Rule 13d-5 promulgated by the SEC under
the Exchange Act.

5. Confidentiality. The Holders (each, a “Recipient”) each acknowledge the
confidential and proprietary nature of the Confidential Information (as defined
below) and agree that the Confidential Information (a) will be kept confidential
by Recipient and Recipient’s Representatives and (b) will not be disclosed by
Recipient (except to other Recipients and their Affiliates and Associates and
such person’s Representatives to the extent contemplated by this Agreement) or
by Recipient’s Representatives (as defined below) to any person except with the
specific prior written consent of the Company or except as expressly otherwise
permitted by this Agreement. It is understood that (x) Recipient may disclose
Confidential Information only to those of Recipient’s Representatives who are
informed by Recipient of the confidential nature of the Confidential Information
and the obligations of this Agreement and (y) Recipient shall be responsible for
the breach of the provisions of this Section 5 by Recipient’s Representatives.
As used in this Agreement, the term “Confidential Information” means and
includes any and all of

 

2



--------------------------------------------------------------------------------

the information concerning the business and affairs of the Company that may
hereafter be disclosed to Recipient by the Company or by the directors,
officers, employees, agents, consultants, advisors or other representatives,
including legal counsel, accountants and financial advisors (“Representatives”)
of the Company; provided that “Confidential Information” shall not include
information that (a) was in or enters the public domain or was or becomes
generally available to the public other than as a result of disclosure by
Recipient or any Representative thereof, (b) was independently acquired by
Recipient without violating any of the obligations of Recipient or its
Representatives under this Agreement, or under any other contractual, legal,
fiduciary or binding obligation of Recipient or its Representatives with or to
the Company, (c) was available, or becomes available, to Recipient on a
nonconfidential basis other than as a result of its disclosure to Recipient by
the Company or any Representative of the Company, but only if to the knowledge
of Recipient the source of such information is not bound by a confidentiality
agreement with the Company or is not otherwise prohibited from transmitting the
information to Recipient or Recipient’s Representatives by a contractual, legal,
fiduciary or other binding obligation with or to the Company, or (d) was
independently developed by Recipient or its Representatives without reference to
any other Confidential Information.

6. Specific Performance. Each of the Holders, on the one hand, and the Company,
on the other hand, acknowledges and agrees that irreparable injury to the other
party hereto would occur in the event any of the provisions of this Agreement
were not performed in accordance with their specific terms or were otherwise
breached and that such injury would not be adequately compensable in damages. It
is accordingly agreed that the Holders or any of them, on the one hand, and the
Company, on the other hand (the “Moving Party”), shall each be entitled to
specific enforcement of, and injunctive relief to prevent any violation of, the
terms hereof, and the other party hereto will not take action, directly or
indirectly, in opposition to the Moving Party seeking such relief on the grounds
that any other remedy or relief is available at law or in equity.

7. Jurisdiction; Applicable Law. Each of the parties hereto (a) consents to
submit itself to the personal jurisdiction of the federal or state courts of the
State of Delaware in the event any dispute arises out of this Agreement or the
transactions contemplated by this Agreement, (b) agrees that it shall not
attempt to deny or defeat such personal jurisdiction by motion or other request
for leave from any such court, (c) agrees that it shall not bring any action
relating to this Agreement or the transactions contemplated by this Agreement in
any court other than the federal or state courts of the State of Delaware, and
each of the parties irrevocably waives the right to trial by jury and (d) each
of the parties irrevocably consents to service of process by first class
certified mail, return receipt requested, postage prepaid, to the address of
such parties’ principal place of business or as otherwise provided by applicable
law. THIS AGREEMENT SHALL BE GOVERNED IN ALL RESPECTS, INCLUDING VALIDITY,
INTERPRETATION AND EFFECT, BY THE LAWS OF THE STATE OF DELAWARE APPLICABLE TO
CONTRACTS EXECUTED AND TO BE PERFORMED WHOLLY WITHIN SUCH STATE WITHOUT GIVING
EFFECT TO THE CHOICE OF LAW PRINCIPLES OF SUCH STATE.

 

3



--------------------------------------------------------------------------------

8. Representative. Each of the Holders hereby irrevocably appoints Andrew J.
Filipowski as such member’s attorney-in-fact and representative (the
“Representative”), in such member’s place and stead, to do any and all things
and to execute any and all documents and give and receive any and all notices or
instructions in connection with this Agreement and the transactions contemplated
hereby. The Company shall be entitled to rely, as being binding on each of the
Holders, upon any action taken by the Representative or upon any document,
notice, instruction or other writing given or executed by the Representative.

9. Severability. If at any time subsequent to the date hereof, any provision of
this Agreement shall be held by any court of competent jurisdiction to be
illegal, void or unenforceable, such provision shall be of no force and effect,
but the illegality or unenforceability of such provision shall have no effect
upon the legality or enforceability of any other provision of this Agreement.

10. Counterparts. This Agreement may be executed in two or more counterparts
which together shall constitute a single agreement.

11. Entire Agreement; Amendment. This Agreement contains the entire
understanding of the parties hereto with respect to its subject matter. There
are no restrictions, agreements, promises, representations, warranties,
covenants or undertakings other than those expressly set forth herein. This
Agreement may be amended only by a written instrument duly executed by the
parties hereto, or in the case of the Holders, the Representative, or their
respective successors or assigns.

[Signature Page Follows]

 

4



--------------------------------------------------------------------------------

[Signature Page to Agreement]

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized signatories of the parties as of the date hereof.

 

CRYO-CELL INTERNATIONAL, INC. By:  

/s/ Mercedes Walton

Name:   Mercedes Walton Title:   Chief Executive Officer

/s/ Andrew J. Filipowski

Andrew J. Filipowski

ANDREW J. FILIPOWSKI

REVOCABLE TRUST

By:  

/s/ Andrew J. Filipowski

Name:  

Andrew J. Filipowski

/s/ Matthew G. Roszak

Matthew G. Roszak